Exhibit 10.44

July 29, 2009

Laurence Corash

Re: Employment Terms

Dear Larry:

This letter agreement (the “Agreement”) memorializes your employment terms with
Cerus Corporation (“Cerus” or the “Company”), including your new position and
compensation terms. These terms became effective as of May 1, 2009 (the
“Effective Date”). You must sign and return this Agreement within five
(5) business days after receipt of the final Agreement in order to accept
continued employment with Cerus under the terms provided herein.

POSITION AND DUTIES

Your position is the full-time position of Sr. Vice President & Chief Medical
and Chief Scientific Officer. Your primary role will be to provide commercial
support for the INTERCEPT products by cultivating and maintaining key
relationships with outside business partners, investment community, patient
advocacy organizations, scientific and clinical advisors, and therapeutic
thought-leaders, and to represent Cerus in government relation programs. You
will report to Claes Glassell, President and CEO, and you will work at the
Company’s offices in Concord, California. The Company may change your position,
duties, reporting relationship, hours, and work location from time to time in
its discretion.

COMPENSATION, BENEFITS AND EQUITY

You will be paid semi-monthly at the base salary rate of $10,156.25, which
calculates to an annual salary of $243,750.00 (the quoting of an annual salary
is for illustrative purposes only). The combined annual value of your base
salary and annual stock award (described below) is anticipated to be
approximately $375,000, subject to change as provided herein. As discussed with
you, the Company agrees that the base salary and stock program (as defined
below) will not be modified without your consent for at least one (1) year from
the effective date, conditioned on your continued employment. Thereafter, the
Company will review your compensation terms for potential modification. We agree
that this guaranteed minimal compensation structure does not modify your at-will
employment status, and both you and the Company retain the discretion to
terminate your employment at any time, with or without cause, and with or
without advance notice.



--------------------------------------------------------------------------------

In addition, you will receive an annual stock award if you remain an employee in
good standing through the end of each calendar year; or, if this annual stock
award program (the “Stock Program”) is terminated by the Company mid-year during
your continued employment, you will receive a prorated stock award for the
calendar year in which the Stock Program is terminated (with the proration to be
based on the date that the Stock Program is terminated, in the same manner as
the stock award will be prorated in the event of termination of your
employment). The stock award will be provided to you on or about the first
business day of the following calendar year; or, if the Stock Program is
terminated mid-year, the prorated stock award will be provided to you within
thirty (30) days after termination of the Stock Program. The number of shares of
stock for the award will be determined by: (1) taking the dollar amount that is
equivalent to 53.85% of the total base salary paid to you for the applicable
“stock award” calendar year (provided that, for 2009, the dollar amount will be
53.85% of the total base salary paid to you between the Effective Date and
December 31, 2009), and (2) dividing the resulting number by the average daily
closing price for Cerus stock during the applicable bonus year (provided that,
for 2009, this time period will be from the Effective Date through December 31,
2009, rather than all of 2009). If your employment terminates for any reason
prior to the end of a calendar year in which the Stock Program remains in effect
(whether such termination of employment is at your request or the Company’s
request), then you will receive a partial stock award that will be prorated
(both in determination of the dollar amount and the average daily closing price
for the Company’s stock) based on your employment termination date. You will
remain eligible for annual stock awards as described in this paragraph each
calendar year during your continued employment, unless the Company provides you
written notice that this Stock Program is terminated (or otherwise modified), as
determined in the Company’s sole discretion. Notwithstanding the foregoing
conditions, the Board retains the sole discretion to pay you a cash award equal
to 53.85% of your base salary (to be paid no later than March 15 of the
following calendar year) rather than provide any stock awards under the Stock
Program, or a prorated cash award that is equal to a prorated portion of your
base salary in lieu of a prorated stock award (if you are otherwise eligible for
a prorated stock award at such time rather than a full stock award).

In addition, you will continue to participate in the Company’s Cash Bonus Plan
for Senior Management of Cerus Corporation (the “Bonus Plan”), in accordance
with the terms, conditions and limitations of the Bonus Plan. However, for any
annual bonus provided, the “cash” portion of the bonus will be paid 65% in cash
and 35% in Cerus stock. Annual bonuses are not guaranteed and such bonuses, if
any, are awarded at the sole discretion of the Company’s Board of Directors
(“Board”). For purposes of calculating any annual bonus under the Bonus Plan,
the Board will use the combined annual value of your base salary and stock award
provided under the Stock Program during years in which the Stock Program remains
in effect, rather than your base salary alone. As provided in the Bonus Plan,
you must remain employed through the date the bonus is paid in order to earn and
be eligible to receive a bonus; no pro rata or partial bonuses will be provided.
The Board shall have the sole discretion to change or eliminate the Bonus Plan
at any time, and to determine the amount of bonus earned, if any.

In addition to your base salary and stock awards under the Stock Program, you
will continue to participate in all of Cerus’ standard employee benefits plans
in accordance with the terms and conditions of such plans, which include
employer subsidized medical, dental and vision plan coverage, long term
disability insurance, life insurance, a 401(k) plan, and Cerus’ Employee Stock
Purchase Plan. You will also accrue paid vacation at the annual rate of 20 days.
You should note that Cerus may modify compensation and benefits from time to
time in its discretion.



--------------------------------------------------------------------------------

Your stock options will continue to vest on their current vesting schedules, and
nothing in this Agreement is intended to alter your existing stock options with
the Company. In addition to any equity awards you have previously received, you
shall be eligible to receive additional equity awards under the Company’s 2008
Equity Incentive Plan and various equity incentive and bonus programs that may
be approved from time to time by the Board in its sole discretion. Of course,
additional equity awards are not guaranteed.

ADDITIONAL TERMS OF EMPLOYMENT

Normal working hours are from 8:00 a.m. to 5:00 p.m., Monday through Friday. As
an exempt employee, you will be occasionally asked to work additional hours as
required by your assignments and you will not be eligible for overtime
compensation.

As a Cerus employee you will be expected to continue to abide by Company rules
and regulations. From time to time, you will be specifically required to sign an
acknowledgment that you have read, understand and will comply with the Company
rules and policies contained in the Cerus Employee Handbook. In addition, you
must continue to comply with the Proprietary Information and Inventions
Agreement that you entered into previously in connection with your employment
(the “Proprietary Information Agreement”).

In your work for the Company, you will be expected not to make unauthorized use
or disclosure of any confidential information or materials, including trade
secrets, of any former employer or other third party to whom you have an
obligation of confidentiality. Rather, you will be expected to use only that
information generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company. By continuing employment with the Company, you are representing to us
that you will be able to perform your duties within the guidelines set forth in
this paragraph. In addition, by signing this Agreement, you confirm to the
Company that you have no contractual commitments or other legal obligations that
might restrict your activities on behalf of the Company in any manner.

AT-WILL EMPLOYMENT STATUS

Your employment status with Cerus is at-will employment. Accordingly, as an
employee you may terminate employment at any time and for any reason whatsoever
upon notice to Cerus. Although not required, we request that, in the event of
resignation, you give the Company at least two weeks notice to aid in an orderly
transition of your duties and responsibilities. Cerus may terminate your
employment at any time, with or without cause and with or without advance
notice.

MISCELLANEOUS

This Agreement, including the Proprietary Information Agreement and your equity
award agreement(s), constitutes the complete, final and exclusive embodiment of
the entire agreement between the Company and you with regard to your employment
terms, and it supersedes and replaces any other agreements (whether written or
unwritten) you may have with the Company,



--------------------------------------------------------------------------------

provided however, that this Agreement does not alter or affect the Cerus
Corporation Change of Control Severance Benefit Plan. This Agreement is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations. Changes in your employment terms, other
than those changes expressly reserved to the Company’s or Board’s discretion in
this Agreement, require a written modification signed by an officer of the
Company and by you. This Agreement shall be construed and enforced in accordance
with the laws of the State of California without regard to conflicts of law
principles. Any ambiguity in this Agreement shall not be construed against
either party as the drafter. Any waiver of a breach of this Agreement, or rights
hereunder, shall be in writing and shall not be deemed to be a waiver of any
successive breach or rights hereunder. This Agreement may be executed in
counterparts which shall be deemed to be part of one original, and facsimile
signatures shall be equivalent to original signatures.

To indicate your understanding and acceptance of continued employment with the
Company under these terms, please sign and date below, and return this Agreement
to me within five (5) business days. You may retain the enclosed additional copy
of this Agreement for your files.

We look forward to your favorable reply and to continuing our productive work
relationship.

Sincerely,

 

/s/    Claes Glassell

Claes Glassell President and Chief Executive Officer

 

Understood and Accepted   

/s/    Laurence Corash

       Date 7/30/09    Laurence Corash       